                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §            Case No. 4:20-CR-193
                                           §            Judge Mazzant
PHYLLIS HAMILTON a/k/a                     §
PHYLLIS PAGE                               §

                          ELEMENTS OF THE OFFENSE

      The elements of the offense in this case for Count Three charged in the Indictment

based on 20 U.S.C. § 1097(a) are as follows:

      First:        That the defendant knowingly and willfully embezzled, misapplied,

                    or stole; or obtained by fraud, false statement, or forgery, or failed to

                    refund; or attempted to do so;

      Second:       Funds, assets, or property;

      Third:        Said funds, assets, or property were provided or insured under

                    subchapter IV of Chapter 28 of United States Code Title 20 or part C

                    of subchapter I of chapter 34 of United States Code Title 42.



      The elements of the offense in this case for Count Six charged in the Indictment

based on 18 U.S.C. § 641 are as follows:

      First:        First: That the money described in the Indictment belonged to the

                    United States government;




                                               1
      Second:       That the defendant embezzled or stole such money to the

                    defendant’s own use or to the use of another;

      Third:        That the defendant did so knowing the money was not hers and with

                    intent to deprive the owner of the use or benefit of the money; and

      Fourth:       That such property then had a value in excess of $1,000.

                                         Respectfully submitted,

                                         STEPHEN J. COX
                                         UNITED STATES ATTORNEY

                                            /s/ Thomas E. Gibson
                                         BY: THOMAS E. GIBSON
                                         Assistant United States Attorney
                                         Texas State Bar No. 07875450
                                         Email: tom.gibson@usdoj.gov
                                         101 East Park Boulevard, Suite 500
                                         Plano, Texas 75074
                                         972-509-1201
                                         Fax: 972-509-1209

                                         ATTORNEY FOR THE UNITED STATES


                                  CERTIFICATE OF SERVICE

      I hereby certify that on October 23, 2020, I electronically served a true and correct

copy of this document on counsel for the defendant by means of the Court’s CM-ECF

system.

                                            /s/ Thomas E. Gibson
                                         Thomas E. Gibson, AUSA




                                            2
